    Case 19-02556-LT7             Filed 04/02/20   Entered 04/02/20 16:20:01      Doc 23     Pg. 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                   Minute Order
Hearing Information:
                                                                                                                0.00
                     Debtor:   BISTERMU MORA SALGADO & MARIA LUCILA RANGEL-ACOSTA
               Case Number:    19-02556-LT7          Chapter: 7
      Date / Time / Room:      THURSDAY, APRIL 02, 2020 10:00 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      JENNIFER GIBSON

Matter:
              DEBTOR'S MOTION FOR SANCTIONS FOR VIOLATION OF THE AUTOMATIC STAY AND
              DISCHARGE INJUNCTION AGAINST LENDIFY FINANCIAL, LLC A/K/A AURA FINANCIAL, LLC
              FILED ON BEHALF OF BISTERMU MORA SALGADO



Appearances:

        STEPHAN HOOVER, ATTORNEY FOR BISTERMU MORA SALGADO (telephonically)
        KIMBERLY S. WINICK, ATTORNEY FOR AURA FINANCIAL LLC FKA LENDIFY FINANCIAL
        LLC (telephonically)
Disposition:                                                                                      1.00

        Continued to 7/14/20 at 10:00 a.m. as to status conference as set forth on the record. Ms.
        Winick can appear telephonically at the 7/14/20 hearing as stated on the record.


        Motion to strike the opposition is denied as stated on the record.

        Discovery cut-off set as 7/1/20.




Page 1 of 1                                                                                   4/2/2020    4:19:13PM
